DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 Response to Amendment
The amendments filed 11/12/2021 have been accepted. Claims 1-20 are still pending. Claims 1-12 and 14-19 are amended. Claim 20 is new. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 8/16/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the limitation “the blend of the volumes of the different storage types represented by the respective different storage classes that are part of the virtual persistent volume comprise different persistent volumes” which renders the claim indefinite as the volumes provisioned from the storage devices are never referred to as “persistent volumes” so it is unclear as to what is being referred to by the limitation. As stated in the 112(a) rejection, the term “persistent volume” is never used to refer to the allocated space from the storage devices. This makes it unclear as to what is meant by the limitation as there is no clear thing that can be pointed to as being the definitive “different persistent volumes”. The parts of the specification cited by the applicant for support also do not offer any clarity in this matter as none of them ever use the term “persistent volume” by itself to refer to anything. For examination purposes the “different persistent volumes” will be construed to be the volumes allocated from the storage devices to the virtual persistent volume.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Red Hat OpenShift, “Persistent Storage”, 2019 (hereafter referred to as Red Hat) in view of Govindaraju et al. (US PGPub 2020/0241909, hereafter referred to as Govindaraju) in view of Glover et al. (US PGPub 2017/0177224, hereafter referred to as Glover).
Regarding claim 1, Red Hat teaches a non-transitory machine readable medium storing instructions that are executable by a processing resource to: present to a container orchestrator in a container environment a virtual persistent volume storage class that includes parameters describing an associated virtual storage policy (pg. 1-2, Overview, describe the use of persistent volumes (PV) and persistent volume claims (PVC) as a means to provision storage resources. The PVs are objects that can contain the details of the storage related to the volume. PVCs are objects that can request a particular type of PV with parameters that outline the desired policy. The reference is describing a software that operates in the Kubernetes framework making it obvious that a container orchestrator exists and is presented with the classes as that is how the Kubernetes environment is set up to operate. Pg. 8, Storage classes, describes the storage classes which are used by the PV and PVC to specify the type of physical storage that is needed. Storage classes are a way for administrators to describe the different types of storage available in the system), receive a persistent volume provisioning request that identifies the virtual persistent volume storage class (pg. 2, Provision Storage, states that a request from a developer defined in a PVC, which as stated previously identifies the type of PV desired, that will then result in a dynamic provisioner provisioning storage and a matching PV), provisioning volumes of  storage types represented by the storage classes based on a mapping, and generate a virtualization map entry that maps the virtual persistent volume to the volumes provisioned from the storage types which constitute the virtual persistent volume (pg. 8, shows a PVC object example where the resources requested are 8Gi capacity with a specific access mode and storage class: gold. This means that upon creation and allocation of the PV, physical storage that is represented by the class will be allocated and mapped to the particular volume. Pg. 2-3, Provision storage and Bind claims, states that when a matching volume to a claim is found/created the claim becomes bound and the resources represented by the PV are allocated to the cluster. While it is not explicitly stated that an actual map is formed, there is a clear showing that the PV represents specific underlying physical resources that are now associated with the PV and PVC). Red Hat does not explicitly teach determining a mapping of the parameters of the virtual persistent volume storage class to parameters of respective different storage classes available in the container environment that fulfills the parameters of the virtual persistent volume storage class, and provisioning at least one volume from storage types represented by the storage classes based on the mapping, the virtual persistent volume comprising a blend of the volumes of the different storage types.
Govindaraju teaches determining a mapping of the parameters of the virtual machine to parameters of storage devices available in the environment based on a determination that the parameters of the respective storage devices in combination fulfill the parameters of the virtual machine, and provisioning at least one volume from storage types represented by the devices based on the mapping, the at least one volume to constitute the virtual persistent volume (Abstract, states that when deploying a virtual machine (VM) that VM can have a blueprint which contains storage specifications which are then compared to available disk entities to see if there is a match. Paragraph [0029]-[0031], describes the storage profiles that are used to identify the storage entities in the system as well as the blueprints used to identify the requested resources. Paragraph [0033], [0052]-[0053], states that the management node and map the blueprint specifications to at least one candidate storage entity which can then be allocated to the VM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Red Hat to use the blueprints for the virtual entities that are then matched to appropriate hardware by the processor as taught in Govindaraju so as to seek efficient and cost-effective management, administration, and deployment of virtual machines within cloud-computing facilities or deployment environments (Govindaraju, Paragraph [0003]). Red Hat and Govindaraju do not explicitly teach determining a mapping of the parameters of the virtual persistent volume storage class to parameters of respective different storage classes and the virtual persistent volume comprising a blend of the volumes of the different storage types.
Glover teaches determining a mapping of the parameters of the virtual persistent volume storage class to parameters of respective different storage classes and the virtual persistent volume comprising a blend of the volumes of the different storage types (Paragraph [0034], states that the storage manager can create a virtual volume by using storage portions (volumes) that are provisioned from the various storage tiers. Paragraphs [0040]-[0042], shows that the various volumes can be set up in a tiered system for a client. This means a mapping is created that maps the various storage types to a particular virtual volume). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Red Hat and Govindaraju to allocate volumes in the tiered manner presented in Glover so as to allow for transparently modifying the storage tiers and remapping data blocks from one storage tier to another storage tier (Glover, Paragraph [0001]). 
Regarding claim 2, Red Hat, Govindaraju, and Glover teach all the limitations of claim 1. Red Hat teaches instructions executable by the processing resource to receive, from the container orchestrator, information of the different storage classes available in the container environment, translate the storage classes in the information received from the container orchestrator to respective storage profiles (pg. 1-2, Overview and pg. 8, as stated in the rejection to claim 1. In addition, the reference is describing a software that operates in the Kubernetes framework making it obvious that a container orchestrator exists and is presented with the classes as that is how the Kubernetes environment is set up to operate and obtain the necessary information (storage profile) from the class structures. See the Red Hat article, What is container orchestration?, which describes what container orchestration is and also that Kubernetes automates a large portion of it as the entire purpose of the Kubernetes system is to be a container orchestrator). Govindaraju further teaches further comprising instructions to translate the storage classes to respective storage (Paragraph [0029]-[0031], as stated in the rejection to claim 1, the storage profiles and blueprints contain the list of specifications, both available and requested respectively. Paragraph [0032], states that the storage profiles are identified using tags associated with the profile (translated to a common schema) that are then matched to user hints (also tags that conform to the common schema) that are part of the blue print), and matching the parameters of the virtual persistent volume storage class to parameters of the storage profiles as a proxy for the storage classes (Paragraph [0033], [0052]-[0053], as stated in the rejection to claim 1 and Paragraph [0032] as stated previously). Glover further teaches different storage classes (Paragraph [0034] and [0040]-[0042], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Red Hat, Govindaraju, and Glover teach all the limitations of claim 2. Red Hat further teaches wherein the storage classes are non-standardized and at least some of the storage classes are associated with different storage vendors (Pg. 8, Storage classes, states that storage classes can be used with an example of a named storage class given in the example of a PVC above called “gold” which is a created (non-standard) classes and can be associated with different vendors. The document Dynamic Provisioning and Creating Storage Classes by Red Hat OpenShift goes into more detail on how storage classes can be created as well as defined for specific vendors (with examples given)). (Paragraph [0034] and [0040]-[0042], as stated in the rejection to claim 1).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Red Hat, Govindaraju, and Glover teach all the limitations of claim 1. Red Hat further teaches further comprising instructions executable by the processing resource to discover available storage plug-ins of the container environment for use in the provisioning, the available storage plug-ins comprising storage plug-ins associated with the storage types represented by the respective storage classes (pg. 5 and 6, Table 2, shows the available plug-ins for various storages based on access modes). Glover further teaches different storage classes (Paragraph [0034] and [0040]-[0042], as stated in the rejection to claim 1).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Red Hat, Govindaraju, and Glover teach all the limitations of claim 1. Red Hat further teaches instructions executable by the processing resource to present to the container orchestrator a plurality of different virtual persistent volume storage classes having different parameter values associated with different virtual storage policies, and store virtualization maps for virtual persistent volumes in response to persistent volume provisioning requests for different ones of the different virtual persistent volume storage classes (pg. 2, Provision Storage, states that an administrator can predefine a number of PVs in advance that can then be requested for use. Pg. 2, Lifecycle of a volume and a claim, states that a claim (request) can also act as a check to the resources. Pg. 2-3, explain the binding of claims and that pods can use claims as volumes which states that once bound the PV belongs (is allocated an mapped) to you until it is released). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Red Hat, Govindaraju, and Glover teach all the limitations of claim 1. Glover further teaches wherein the blend of the volumes of the different storage types represented by the respective different storage classes that are part of the virtual persistent volume comprise different persistent volumes (Paragraph [0034] and [0040]-[0042], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 9-14, claims 9-14 are the method claims associated with claims 1-6. Since Red Hat, Govindaraju, and Glover teach all the limitations of claims 1-6, they also teach all the limitations of claims 9-14; therefore the rejections to claims 1-6 also apply to claims 9-14.
Regarding claims 16, 17, 19, and 20, claims 16, 17, 19, and 20 are the system claims associated with claims 1, 3, 2, 6, and 4 respectively. Since Red Hat, Govindaraju, and Glover teach all the limitations of claims 1, 3, 2, 6, and 4 and Govindaraju further teaches a processing resource and a non-transitory machine readable medium storing instructions (Fig. 9 and Paragraph [0083]), they also teach all the limitations of claims 16, 17, 19, and 20; therefore the rejections to claims 1, 3, 2, 6, and 4 also apply to claims 16, 17, 19, and 20.

s 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Red Hat, Govindaraju, and Glover as applied to claims 1 above, and in further view of Pogde et al. (US Patent 10,0554,420, hereafter referred to as Pogde).
Regarding claim 7, Red Hat and Govindaraju teach all the limitations of claim 1. Glover further teaches wherein the blend of the volumes of the different storage types are arranged in a hierarchical structure (Paragraphs [0040]-[0042], shows that the various volumes can be set up in a tiered system for a client). Red Hat, Govindaraju, and Glover do not teach relating data objects by content-based signatures to a root object.
Pogde teaches relating data objects by content-based signatures to a root object (Col. 6, lines 22-36, state that a Merkle tree of content-based identifiers can be used to organize the data. The use of a Merkle tree means that there is a root object that the rest of the nodes in the structure relate back to). Since both Red Hat/Govindaraju/Glover and Pogde teach organizing data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of representing the data of Red Hat, Govindaraju, and Glover with that of Pogde to obtain the predictable result of relating data objects by content-based signatures to a root object.
Regarding claim 15, claim 15 is the method claims associated with claim 7. Since Red Hat, Govindaraju, Blover, and Pogde teach all the limitations of claim 7, they also teach all the limitations of claim 15; therefore the rejections to claim 7 also apply to claim 15.
Regarding claim 18, claim 18 is the system claims associated with claim 7. Since Red Hat, Govindaraju, Blover, and Pogde teach all the limitations of claim 7 and Govindaraju further teaches a processing resource and a non-transitory machine readable medium storing instructions (Fig. 9 and Paragraph [0083]), they also teach all the limitations of claim 18; therefore the rejections to claim 7 also apply to claim 18.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Red Hat, Govindaraju, and Glover as applied to claim 1 above, and further in view of Beeken et al. (US PGPub 2017/0083250, hereafter referred to as Beeken).
Regarding claim 8, Red Hat, Govindaraju, and Glover teach all the limitations of claim 1. Red Hat further teaches wherein the virtual persistent volume storage class includes a policy, and the mapping that fulfills the parameters of the virtual persistent volume storage class is associated with a particular storage class, and wherein the instructions to create the virtual persistent volume comprises: instructions to provision, as one of the at least one volume, a volume associated with the storage class (pg. 1-2 and 8, as stated in the rejection to claim 1). Glover further teaches volumes in the blend of the volumes of the different storage types (Paragraph [0034] and [0040]-[0042], as stated in the rejection to claim 1). Red Hat, Govindaraju, and Glover do not teach a backup policy or instructions to provision a volume as a backup volume and one as a primary volume.
(Paragraph [0032], describes a cascade backup operation (policy) that is used to make multiple backups at various points in time), and a mapping that fulfills the parameters of the request by associating a backup volume and primary volume, instructions to provision, as the at least one volume, a backup volume and instructions to provision, as another of the at least one volume, a primary storage volume (Fig. 1 and Paragraphs [0042]-[0045], describe backup processes where V-disk 1 is mapped as the primary and V-disk 2 is mapped as the target in response to an instruction to create a point-in-time copy. Fig. 2 and Paragraph [0046], show an example of a cascade backup operation with three volumes associated with disk A, B, and C respectively). Since both Red Hat/Govindaraju/Glover and Beeken teach allocating volumes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods be modifying the teachings Red Hat, Govindaraju, and Glover to implement backup policies as taught in Beeken to obtain the predictable result of wherein the virtual persistent volume storage class includes a backup policy, and the mapping that fulfills the parameters of the virtual persistent volume storage class is associated with a backup storage class and a primary storage class, and the instructions to create the virtual persistent volume includes: instructions to provision, as one of the volumes in the blend of the volumes of the different storage types, a backup volume associated with the backup storage class, and instructions to provision, as another of the volumes in the blend of the volumes of the different storage types, a primary storage volume .
	
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. The applicant first argues that Red Hat and Govindaraju do not teach the amended limitations to the independent claims. The examiner agrees with this as both references do not explicitly specify that the storage types being allocated to the persistent volume are different. To address this, Glover has been incorporated into the rejection to the independent claims to help teach the amended limitations.
The Applicant then argues that Red Hat and Govindaraju do not teach a “virtual persistent volume” because they do not explicitly teach the use of different storage classes that are available in the container environment and also argues that Glover does not teach allocating different storage types based on the parameter matching. The examiner respectfully disagrees. The first two references do not teach allocating and fulfilling a provisioning request by using different storage classes, as the example in Red Hat just demonstrates the basic mechanism for fulfilling that request and just fulfills it using one storage class. Red Hat also just gives a generic example of what a storage class is. One of ordinary skill in the art would be able to use this information and understand that multiple different storage classes can exist in the environment as Red Hat is a basic overview and tutorial on how the classes work and are allocated to persistent volumes (it shows the genus and a species as an example, see Example 1), but it is not explicitly shown or demonstrated. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132